Citation Nr: 1809888	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran was scheduled for a Travel Board hearing in September 2015.  On the date of the hearing, the Veteran's representative submitted a statement that the Veteran was unable to attend the hearing due to employment conflicts.  A new hearing was not requested.  Thus, the Board deems the Veteran's hearing request has been withdrawn.  

In December 2015, the Board remanded the issues on appeal for further evidentiary development.  


FINDINGS OF FACT

1. The Veteran's skin condition is not shown to be causally or etiologically related to a disease, injury, or event in service.

2. The Veteran's right knee degenerative joint disease was not manifested to a compensable degree within one year after his discharge from active service and is not causally related to his active service.

3. The Veteran's left knee degenerative joint disease was not manifested to a compensable degree within one year after his discharge from active service and is not causally related to his active service. 



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a skin condition have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A. Skin Condition

The Veteran seeks service connection for a skin condition.  He asserts that exposure to fuels and oils while in service subsequently caused skin conditions after service.  See January 2013 Statement in Support of Claim.

The Board notes that Veteran initially claimed that his skin condition was related to exposure to herbicide agents.  See July 2012 Veteran's Application for Compensation and/or Pension.  However, the Veteran later clarified that that his claimed skin condition was a result of exposure to fuels and oils not herbicide agents. See January 2013 Statement in Support of Claim

The Veteran's service treatment records document a tinea rash on the face in October 1975 and a one and one-half by two centimeter rash on the left inferior nose in November 1975. A KOH prep test was positive for fungal infection in November 1975.  Subsequent service treatment records are silent for additional skin complaints.  The December 1976 exit examination reports normal skin.  On a January 1977 Report of Medical History, the Veteran reported that he did not currently have or had ever had a skin disease.  

In April 2000, the Veteran was diagnosed with dermatitis on the chest and interior shoulders.  The Veteran reported that the rash had been ongoing for many months and that he was seen by a private physician who prescribed a cream of uncertain type.  A VA physician diagnosed the Veteran with dermatitis but questioned a diagnosis of eczema and prescribed a topical corticosteroid.  See April 2000 Primary Care Outpatient Note.  

The Veteran underwent a VA examination for his skin condition in May 2012.  The Veteran reported that he developed a rash on his legs two years after leaving active service.  The examiner reported multiple fine papules with excoriation in both inner thigh and left upper chest.  Multiple hypopigmented macules on both lower legs were observed.  The examiner diagnosed eczema with underlying lichen simplex chronicus with contact dermatitis at the lower abdomen.  The examiner opined that it was less likely than not that the Veteran's skin condition was incurred in or caused by an in-service injury, event or illness due to the Veteran's statements that the rash did not start until two years post service.  However, the examiner either failed to note or incorrectly stated in the examination report that no rash was mentioned in the Veteran's service treatment records.  

In November 2013, the Veteran underwent another VA examination for his skin condition.  The examiner noted an October 1975 diagnosis of facial tinea during service and reported the absence of a rash on the Veteran's December 1976 separation examination.  While the examiner opined that the Veteran's claimed skin condition was less likely than not incurred in or caused by an in-service injury, event, or illness, no rationale was provided for the conclusory statement.  Additionally, the examiner overlooked VA treatment records dated April 2000 showing treatment for a skin disorder.  

The Veteran underwent another VA examination for his skin condition in May 2016.  The Veteran reported the onset of an itchy rash all over his body, including his head, in 1978.  He stated that he was given numerous medications that calmed the condition down "a little."  He stated that a biopsy was performed, and he was told it was eczema.  He reported that during service he had gas and chemicals spilled on him but he did not have skin symptoms until after service.  He stated that he was unsure why symptoms did not appear until after service, but stated that he thought "maybe it took that long for things to soak in."  Upon examination, the examiner observed eczema-flaking over the bilateral shin area with scattered lesions on the back with similar flaking.  

The examiner opined that it was less likely than not that the Veteran's skin condition was incurred in or caused by an in-service injury, event or illness.  The examiner stated that the Veteran's facial rash during service was due to fungal infection.  She stated that while the Veteran was not diagnosed with eczema until 2007, a rash in the same areas was noted in 2000.  She stated that the etiology of eczema was unclear but it was most often associated with genetics, environment, and defects in the skin barrier and not due to fungal infections.  Additionally, the examiner opined that if the facial rash during service was due to contact with fuels and oils, it would have been medically-expected that the rash, which would have been immune-mediated, would have presented during service.  However, the Veteran's exit examination was notable for clear skin, and the Veteran reported that the rash did not develop until one to two years post service.  The Board considers this examination to be adequate and persuasive evidence against the Veteran's claim.  The examiner considered and addressed the Veteran's contentions.  The examiner considered the medical evidence of record and the Veteran's reported symptoms and provided a medical rationale for the opinion.  

The Board acknowledges the Veteran's assertions that his skin condition is related to his active service.  While he is competent to testify as to his perceived symptoms, see Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to render a nexus opinion linking a complex condition to active service, as this requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds the most probative evidence of record to be the May 2016 VA examination report.  Significantly, there is no competent evidence of record to suggest that the Veteran's skin condition is etiologically related to his active service. 

For the above reasons, the Veteran's claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B.  Bilateral Knee Conditions

The Veteran asserts that his bilateral knee conditions are a result of his active duty service as an armor crewman, which required him to jump on and off tanks.  See June 2013 Notice of Disagreement.

Initially, the Board recognizes that the Veteran was diagnosed with degenerative joint disease of both knees in June 2011.  See June 2011 Orthopedics Consult.  As such, this element of the service connection claims is met and the pertinent question on appeal is related to causation.

The Veteran's service treatment records, to include his entrance and exit examination reports are silent for any knee complaints.  

The Veteran first complained of right knee pain in April 2011.  See April 2011 Primary Care Outpatient Note.  He denied injury but reported that he thought the pain started while he was on active duty.  Id.  The VA clinician observed no edema in the right extremity.  However, she reported right knee crepitus and remarked that the knee looked arthritic.  Id.  Tylenol was prescribed.  

The Veteran was afforded a VA examination of his knees in May 2013.  Degenerative joint disease of the right knee was diagnosed.  The Veteran reported that he first developed problems with his right knee in 2007.  He reported that he was unable to put weight on it and was unable to lift himself up.  He stated that he could not bend his legs "all the way to the back."  He reported that his left knee started to have similar problems at the end of 2008.  Monthly flare-ups with the inability to squat were indicated.  The Veteran reported that he had worked as a utility worker for a bowling alley since 1994; a job that required frequent squatting due to pin setting and repairing pins.  However, he stated that he was currently working as a custodian as it did not require as much squatting.  Physical examination revealed patellar crepitus and positive patellar grind bilaterally.  The examiner concluded that "repeated squatting in [the Veteran's] civilian work since 1999 most likely ppt [sic] his condition which is caused by repeated squatting."  The examiner opined that the Veteran's bilateral knee conditions were not caused by, incurred in or a result of military service.  However, the examiner failed to address the Veteran's assertions that his knee disorders were caused by his in-service duties as an armor crewman whereby he jumped from tanks.   

The Veteran was afforded another VA examination of his knees in May 2016.  Bilateral degenerative arthritis was diagnosed.  The examination report indicated normal extremities in his December 1976 exit examination and denied a history of trick or locked in a January 1977 Report of Medical History.  Upon physical examination and review of the claims file, the examiner opined that the Veteran's bilateral knee conditions were less likely than not incurred in or caused by an in-service injury, event or illness.  Specifically, the examiner stated that the Veteran presented with right knee pain in 2007, and bilateral knee pain was later noted.  He was diagnosed with bilateral osteoarthritis in 2011.  The examiner stated that if the Veteran's jumps in service were the etiological cause of the bilateral knee pain, it would be medically-expected for the presentation of pain to occur sooner than 2011.  Citing medical literature, the examiner stated that post-traumatic arthritis usually presented earlier with 30 percent of cases presenting within 5 years and 50 percent of cases presenting by 10 to 20 years.  The Veteran presented with knee pain more than 30 years post-service.  The examiner stated that there were no complaints of knee symptoms in service and that these complaints would be expected should the repeated jumps have caused minor knee damage.  Additionally, the examiner stated that in a 2011 orthopedic consult, it was noted that the Veteran had a physically demanding job.  She opined that it was more likely that the knee conditions were due to wear and tear from his post-service employment, as well as normal aging.   The Board considers this examination to be adequate and persuasive evidence against the Veteran's claim.  The examiner considered and addressed the Veteran's contentions.  The examiner considered the medical evidence of record and the Veteran's reported symptoms and provided a medical rationale for the opinion.  

The Veteran has provided no other medical evidence to support these claims.  The Board has also considered the Veteran's own statements and his belief as to the causes for his left and right knee disabilities.  While the Veteran might sincerely believe that his bilateral knee conditions are related to his in-service duties as an armor crewman, as a layperson, he is not competent to provide an opinion concerning matters such as this, as they require medical expertise.  The Veteran, while sincere in his belief, is simply not competent to determine the cause of either knee disability.  

As a final matter, where a veteran served for at least 90 days during a period of war, or after December 31, 1946, and manifests a chronic disease, such as arthritis, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As the VA examiner found the initial manifestation of the knee disabilities to have been many years following the Veteran's separation from service, the competent medical evidence of record does not support a finding that the Veteran's right or left knee arthritis manifested within one year of his 1977 separation from active service.  Thus, service connection on a presumptive basis is also not warranted.

Accordingly, these claims must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine. 38 U.S.C § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's knee claims, so that doctrine is not applicable.



ORDER

Entitlement to service connection for a skin condition is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


